         Case 1:20-cv-04008-MKV Document 17 Filed 10/14/20 Page 1 of 2

               Akiva Shapiro                            Akiva Shapiro Law,PLLC
         Attorney and Counselor-at-Law                           Mailing Address:
               1 West Park Drive                           696 Old Bethpage Road #540
            Old Bethpage, NY 11804                           Old Bethpage, NY 11804
                           Phone: 347-435-6529•Fax: 347-710-2543
            Akiva@AkivaShapiroLawPLLC.com • www.AkivaShapiroLawPLLC.com


                                        October 14, 2020



Via EOF
Honorable Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312



       Re:     Index No. 20-04008(MKV)
               AN Frieda Diamonds,Inc. v. Roni Rubinov and New Liberty Pawn Shop,Inc.


Dear Judge Vyskocil:

        I am writing in response to the second letter from Mr. Fox ofthis date. To clarify Mr.
Fox's misrepresentation, my request to the Court for an extension oftime was made prior to the
due date, and thus was timely, and I did appreciate Mr. Fox's courtesy on consent. At that time, I
offered to stipulate to give him additional time, which he then chose not to take me up on the
offer. Now,the situation is different. Mr. Fox's request to the Court for an extension oftime is
untimely.

       By way of background, the Trustee has obtained a $1.2 million dollarjudgment against
my client personally and his business on a Bankruptcy technicality (which in any case was
improperly adjudicated and the subject ofthis appeal), which essentially has ruined my client's
personal life. The Trustee locked down the New Liberty bank account and garnished a $150,000
Economic Injury Disaster Loan, protected by the New York AG,which I pointed out, but he took
the money anyway. See enclosed. This is effectively choking Mr. Rubinov's business. The
Trustee even had the Sheriff serve notice of selling the assets ofthe business, which was called
off only on the eve of a bankruptcy filing by New Liberty. See enclosed. He further refuses to
release the bank account so that at least New Liberty can process day to day transactions. See
enclosed.


      Thus,the Trustee has relentlessly and without concession destroyed my client's life's
work and life's savings. Now,he's late on his filing and has made an untimely extension request.
Any extension is to the great prejudice of my client. Further, Mr. Fox admits that Rule 8018
         Case 1:20-cv-04008-MKV Document 17 Filed 10/14/20 Page 2 of 2

                               Akiva Shapiro Law,PLLC

governs and that his brief is untimely. The Court still has the record before it and can adjudge if
the arguments made in my brief are valid or not without the Trustee's reply.

       For the forgoing reasons, Roni Rubinov and New Liberty Loans respectfully request that
the Court deny Mr. Fox's untimely request for an extension of time.

        Thank you for your consideration.


Very truly yours




Akiva Shapiro, Esq.

Ends.


cc. Leo Fox, Esq. via ECF




                                               2of2
